Graves, Ch. J:
I concur with my brother Campbell except as to the exclusion of one item of evidence, which, as it seems to me, was in itself pertinent and applicable to one aspect of the main defense, and suited likewise to bear upon the assessment of damages. Its credit and force were exclusively for the jury. With those considerations wo have nothing to do. Our duty is simply and barely to ascertain whether it was *59competent and required to be submitted to tbe jury for their judgment. A brief explanation is all that is needed. First, It was competent for plaintiff in error to satisfy the jury, if' he could, that his being at Mrs. Van Burén’s house, on the occasion in question, was not precontrived, but casual, and that she took advantage of his so being there to improvise, contrive or pretend a state of things to give color or appearance of probability to this charge against him, which she-resolved to make and thereafter made contrary to the truth. Second, Suppose it admitted that he was guilty of some act whilst there amounting to trespass against her person; ’it would still be competent for him to so explain the affair, if he-could, by evidence to the jury as to relieve his conduct more- or less of the degree of wrongfulness which would otherwise seem to characterize it. Now, whatever wrongful act, if any, was committed, the jury were entitled to have laid before them every circumstance susceptible of proof by legal means which might tend to fix the character of the act or lighten or deepen its enormity. Such evidence would go in aggravation or in mitigation. If any wrong in contemplation of law was done, its preconception and the contrivance of an occasion would naturally bring the jury to consider it in a light more atrocious, more grievous, and hence in a light calling for larger damages, than if it appeared to have been spontaneous or caused by a sudden giving way, though wrongly, to unexpected temptation and opportunity. Whether the act, then, was sedately and deliberately predetermined, or was a sudden act perpetrated without forethought, was a material question for the jury. The principle suggested is allowed in the criminal law to decide whether an act of willful killing amounts to murder or an offense of lower grade, and it appears to me that it well applies to a personal trespass of the kind complained of here, in so far as to allow the jury to consider evidence upon the point, with a view to the amount of damages. I think, therefore, the court should have allowed the offer to show, by the wife of plaintiff in error, that he went on her prompting and *60request to Mrs. Van Burén’s house on the occasion in question. It would, as it seems to me, have borne on the case in the two aspects of it which have been mentioned.